Case: 13-14810    Date Filed: 11/25/2014   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 13-14810
                         Oral Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-22426-FAM



ELOY VALDES,
                                                             Plaintiff - Appellee,

                                    versus

MIAMI-DADE COUNTY, et al.,
                                                                      Defendants,

DANIEL PUERTO,
                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (November 25, 2014)

Before TJOFLAT, JILL PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-14810    Date Filed: 11/25/2014   Page: 2 of 2


      On interlocutory appeal from denial of qualified immunity, the decision of

the district court denying defendant’s motion to dismiss, except Counts 15 and 16,

is affirmed on the reasoning in the thorough Report and Recommendation by the

magistrate judge, issued on June 14, 2013, and the Order Adopting Magistrate’s

Report and Recommendation, issued by the district judge on September 27, 2013.


      AFFIRMED.




                                         2